Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 08/24/2022.  Claims 1-13, and 16-18 have been amended.  Claims 1-20 are pending in the case.  Claims 1, 11, and 16 are independent claims.

Drawings
Even though the figure attached to the Response filed on 08/24/2022 is not shown, but Examiner found 264 on Fig. 3, therefore the Drawing object is withdrawn.

Specification
The title of the invention has been amended and considered. 

Claim Objections
Claim 7 is objected to because of the following informalities:  “the second information” should be “a second information” because “second information” was not introduced.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed on 08/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that Kawasaki in view of Kim do not disclose the recited amended limitations.
Examiner respectfully disagrees.
First, “certain image characteristic” is a very board term and nowhere in the Specification gives it any special meaning.  Therefore under BRI, and given the Applicant has recites that “certain image characteristic” can be a facial area that’s being captured, The Examiner will interpret it as “a facial area”.  
Applicant argues that because Kawasaki’s display that is not used can be turned off in response to user instructions to reduce battery consumption and therefore, Kawasaki does not disclose the display of images as recited.  Here, Kawasaki discloses identify whether an image corresponding to first information acquired by the first camera includes “an image”; (Figs. 3, 4A-4C and [0104] of Kawasaki, based on the phone being unfolded, and user active an image taken in structure to take photo, display the first preview image in screen 13).
In addition, Kim cures the deficiency of Kawasaki because Kim discloses “an image” being a certain image characteristic such as a facial area (Fig. 12A and [0214] of Kim, where the first preview’s face is detected and that face is being displayed in a second preview window 12-1).
Therefore the cited references disclose the recited limitations.
 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al (US 20070103576 A1) in view of Kim et al (US 20160085319 A1).
 	Referring to claim 1, Kawasaki disclose an electronic device comprising: 
a foldable housing ([0019] of Kawasaki, foldable mobile device) comprising: 
a hinge, ([0061] of Kawasaki, central hinge 23)
a first housing connected to the hinge and comprising first and second opposed surface; (as shown in Fig. 1A and [0067]-[0068] of Kawasaki, first housing 12 connected to the hinge 23 and comprising a first surface, e.g., open face part of housing 12 facing a first direction and as shown in Fig. 1C and [0067]-[0068] of Kawasaki, second surface of 12 which is opposite of the first surface in Fig. 1A of housing 12, as they are back to back) and 
 a second housing connected to the hinge and configured to be foldable about the hinge relative to the first housing, the second housing comprising third and fourth opposite surfaces, (as shown in Fig. 1C and [0067]-[0068] of Kawasaki, second housing 11 connected to the hinge 23 comprising a third surface facing a third direction and fourth surface which is opposite of the third surface facing an opposite direction from the third direction as they are back to back to each other on the second housing 11 and as shown in Fig. 1B and [0061] of Kawasaki, first housing 12 and second housing 11 are connected and foldable through hinge 23) 
wherein the first surface and the third surface face in opposite directions in a fully folded state and in a same direction in a fully unfolded state; (as shown in Fig. 1B and [0061] of Kawasaki, since first housing 12 and second housing 11 are connected and foldable through hinge 23, when the first housing is folding in on the second housing, the inner side of both housing, which is facing the first and third directions, as explained above with face each other and third direction is equal to the first direction)
a sensor module; ([0068] of Kawasaki, optical sensor detecting the communication in folding and unfolding state)
a second display viewable through at least a portion of the fourth surface; (as shown in Fig. 1C and [0067]-[0068] of Kawasaki, second display opposite of housing 11 viewable through at least a portion of the fourth surface 21) and 
a processor, ([0074] of Kawasaki) wherein the processor is configured to control the electronic device to: 
based on a specific application being executed by the processor based on a first input to the electronic device, activate the first camera; ([0084] of Kawasaki, image taking instruction to activate camera to take a picture) determine a folding state of the foldable housing using the sensor module; ([0101] of Kawasaki, when the phone is unfolded, which is a folding state, use the camera to output image data, e.g., take a picture)
identify whether an image corresponding to first information acquired by the first camera includes “an image”; (Figs. 3, 4A-4C and [0104] of Kawasaki, based on the phone being unfolded, and user active an image taken in structure to take photo, display the first preview image in screen 13) and 
based on the folding state being a first specific state, display a first preview image generated from the first information on the first display, (Figs. 3, 4A-4C and [0104] of Kawasaki, based on the phone being unfolded, and user active an image taken in structure to take photo, display the first preview image in screen 13) and display, based on identifying that the image includes “the image”, a second preview image generated from the first information on the second display.  (Figs. 3, 4A-4C and [0104] of Kawasaki, based on the phone being unfolded, and user active an image taken in structure to take photo, display the first preview image in screen 13 as well as displaying a second preview image generated through the second display/sub-display 21)
Kawasaki does not specifically disclose “a first display extending from the first surface to the third surface;” and “a first camera exposed through at least a portion of the second surface” and “a image” being “a certain image characteristic.”
However, Kim discloses a first display extending from the first surface to the third surface (as shown in Fig. 13a and [0222] of Kim, the preview 13-1 expands across multiple surfaces, (first surface 151a and third surface 151b, as when they are folded (151a and 151b are facing each other))) and a first camera exposed through at least a portion of the second surface (as shown in Fig. 13B and [0150] of Kim, camera 121 is exposed through a portion of the second surface back of 151a).  Further, Kim discloses “an image” being a certain image characteristic such as a facial area (Fig. 12A and [0214] of Kim, where the first preview’s face is detected and that face is being displayed in a second preview window 12-1).
Kawasaki and Kim are analogous art because both references concern displaying phone data on foldable displays.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kawasaki’s foldable display with a sub-display to display previews of an photo with foldable display with a spannable display for a first preview as well as small second preview as taught by Kim.  The motivation for doing so would have been to be able to expand the first preview via the entire display to give user a large and clearer viewing space of what is being taken.

 	Referring to claim 2, Kawasaki in view of Kim disclose the electronic device of claim 1, wherein the certain image characteristic comprises: a facial area.  (Fig. 12A and [0214] of Kim, where the first preview’s face is detected and that face is being displayed in a second preview window 12-1)

 	Referring to claim 5, Kawasaki in view of Kim disclose the electronic device of claim 1, wherein the processor is configured to control the electronic device to: perform photographing using the first camera based on a second input being received by the electronic device while the second preview image is displayed; and display information related to the photographing of the first camera on the second display.  (Figs. 3, 4A-4C and [0104] of Kawasaki, based on the phone being unfolded, and user active an image taken in structure to take photo, display the first preview image in screen 13 as well as displaying a second preview image generated through the second display/sub-display 21)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al (US 20070103576 A1) in view of Kim et al (US 20160085319 A1) and in further view of Lee et al (US 20160050408 A1).
 	Referring to claim 7, Kawasaki in view of Kim disclose the electronic device of claim 1.  Kawasaki in view of Kim do not specifically disclose further comprising: a second camera exposed through at least a portion of the fourth surface; wherein the processor is configured to, based on the folding state being a second specific state different from the first specific state, control the electronic device to: display a third preview image generated based on the second information on at least a portion of the first display.
	However, Lee discloses a second camera exposed through at least a portion of the fourth surface; (Fig. 2A and [0048] of Lee, camera unit 120 positioned on the back of the display area 220, hence fourth surface) wherein the processor is configured to, based on the folding state being a second specific state different from the first specific state, control the electronic device to: display a third preview image generated based on the second information on at least a portion of the first display.  (Figs. 10a-10b and [0079] of Lee, when the phone is folded, which is in different folding state than the open state/first state, displaying a third preview on the display.  “the portable device 100 may capture a second image 1010-2 by using the second camera unit 130. At this time, for example, the portable device 100 may generate a third image 1020 by synthesizing the first image 1010-1 and the second image 1010-2. In other words, the portable device 100 may generate one image by combining the image captured in the front direction with the image captured in the rear direction. Also, for example, the portable device 100 may display the preview image corresponding to the third image 1020 on the second region, and is not limited to the aforementioned embodiment.”)
Kawasaki and Kim and Lee are analogous art because both references concern displaying phone data on foldable displays.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kawasaki’s foldable display with a sub-display to display previews of an photo with foldable display with a spannable display for a first preview as well as small second preview as taught by Kim with having second camera that can capture more previewable images as taught by Lee.  The motivation for doing so would have been to allow flexibility to the user with multiple camera systems to capture and combine images as the user please to make user’s life more accessible.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al (US 20070103576 A1) in view of Kim et al (US 20160085319 A1, hereinafter Kim 1) in further view of Kim (US 20150009349 A1, hereinafter “Kim 2”)
 	Referring to claim 3, Kawasaki in view of Kim 1 disclose the electronic device of claim 2.  Kawasaki in view of Kim 1 does not specifically disclose “wherein the processor is configured to control the electronic device to: generate the first preview image based on a resolution of the first display; and generate the second preview image from based on a second resolution of the second display.”
	However, Kim 2 discloses generate the first preview image based on a resolution of the first display; and generate the second preview image based on a second resolution of the second display ([0068] of Kim 2, A resolution of the first preview image captured by the first image sensor 151 may be different from that of the second preview image captured by the second image sensor 152. For example, the resolution of the preview image from the second image sensor 152 may be higher than that from the first image sensor 151.)
Kawasaki and Kim 1 and Kim 2 are analogous art because both references concern displaying phone data on foldable displays.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kawasaki’s foldable display with a sub-display to display previews of an photo with foldable display with a spannable display for a first preview as well as small second preview as taught by Kim 1 and different solution for different preview images as taught by Kim 2.  The motivation for doing so would have been to drastic decrease in calculation and power consumption for images that is necessarily smaller than the full size images ([0068] of Kim 2).

 	Referring to claim 4, Kawasaki in view of Kim 1 disclose the electronic device of claim 2.  Kawasaki in view of Kim 1 do not specifically disclose “wherein the processor is configured to control the electronic device to: generate the first preview image based on a resolution of the first display; and generate the second preview image by cropping at least a portion of the first preview image based on a resolution of the second display, wherein the cropped portion comprises the facial area.”  
 	However, Kim 2 discloses generate the first preview image based on a resolution of the first display; and generate the second preview image by cropping at least a portion of the first preview image based on a resolution of the second display, wherein the cropped portion comprises the facial area ([0068] of Kim 2, A resolution of the first preview image captured by the first image sensor 151 may be different from that of the second preview image captured by the second image sensor 152. For example, the resolution of the preview image from the second image sensor 152 may be higher than that from the first image sensor 151.  Also as shown in Figs. 6A-6C and [0077] of Kim 2, where the face image 605 is cropped to only facial area before displaying as the smaller preview photo in 615)
Kawasaki and Kim 1 and Kim 2 are analogous art because both references concern displaying phone data on foldable displays.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kawasaki’s foldable display with a sub-display to display previews of an photo with foldable display with a spannable display for a first preview as well as small second preview as taught by Kim 1 and different solution for different preview images as taught by Kim 2.  The motivation for doing so would have been to drastic decrease in calculation and power consumption for images that is necessarily smaller than the full size images ([0068] of Kim 2).

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al (US 20070103576 A1) in view of Kim (US 20150009349 A1, hereinafter “Kim 2”)
Referring to claim 11, Kawasaki discloses an electronic device comprising: 
a first display, at least a portion of which is foldable; (as shown in Fig. 1A and [0067]-[0068] of Kawasaki, first housing 12 connected to the hinge 23 and comprising a first surface, e.g., open face part of housing 12 facing a first direction)
a second display; (as shown in Fig. 1C and [0067]-[0068] of Kawasaki, second surface of 12 which is opposite of the first surface in Fig. 1A of housing 12, as they are back to back) and 
a camera, (Fig. 4B, camera 22) and a processor, ([0074] of Kawasaki) wherein the processor is configured to control the electronic device to:: 
identify a folding state of the first display; (as shown in Fig. 1A and [0067]-[0068] of Kawasaki, first housing 12 connected to the hinge 23 and comprising a first surface, e.g., open face part of housing 12 facing a first direction)
identify whether an image corresponding to image information acquired by the camera includes “an image”; (Figs. 3, 4A-4C and [0104] of Kawasaki, based on the phone being unfolded, and user active an image taken in structure to take photo, display the first preview image in screen 13)
based on the identified folding state being a first specific state, ([0101] of Kawasaki, when the phone is unfolded, which is a folding state, use the camera to output image data, e.g., take a picture) displaying a first preview image generated from the image information on the first display, (Figs. 3, 4A-4C and [0104] of Kawasaki, based on the phone being unfolded, and user active an image taken in structure to take photo, display the first preview image in screen 13) and display, based on identifying that the image includes “the image”, a second preview image generated from the image information on the second display; (Figs. 3, 4A-4C and [0104] of Kawasaki, based on the phone being unfolded, and user active an image taken in structure to take photo, display the first preview image in screen 13 as well as displaying a second preview image generated through the second display/sub-display 21).
Kawasaki does not specifically disclose “63based on the identified folding state being a second specific state, displaying a third preview image generated based on the image information on the second display” and “an image” being a certain image characteristic.
However,  Kim 2 discloses based on the identified folding state being a second specific state, displaying a third preview image generated based on the image information on the second display (as shown in Figs. 13A-13B and [0222]-[0225] of Kim 2, once the phone is folded instead of being unfolded as the second specific state, a third preview image is generated in part of the second display 151C) Further, Kim 2 discloses “an image” being a certain image characteristic such as a facial area (as shown in Figs. 6A-6C and [0077] of Kim 2, where the face image 605 is cropped to only facial area before displaying as the smaller preview photo in 615).
Kawasaki and Kim 2 are analogous art because both references concern displaying phone data on foldable displays.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kawasaki’s foldable display with a sub-display to display previews of an photo with foldable display with different solution for different preview images as taught by Kim 2.  The motivation for doing so would have been to drastic decrease in calculation and power consumption for images that is necessarily smaller than the full size images ([0068] of Kim 2).

 	Referring to claims 12 and 17, Kawasaki in view of Kim 2 disclose the electronic device of claim 11, wherein the processor is configured to control the electronic device to: generate the first preview image from the information based on a first resolution of the first display; and generate the second preview image from the first information based on a resolution of the second display.  ([0068] of Kim 2, A resolution of the first preview image captured by the first image sensor 151 may be different from that of the second preview image captured by the second image sensor 152. For example, the resolution of the preview image from the second image sensor 152 may be higher than that from the first image sensor 151.)

 	Referring to claims 13 and 18, Kawasaki in view of Kim 2 disclose the electronic device of claim 11, wherein the processor is configured to, based on the folding state being the first specific state, control the electronic device to: detect a facial area from the image information; and based on the facial area being detected, generate the second preview image by cropping at least a portion of the first preview image based on a resolution of the second display, wherein the cropped portion comprises the facial area.  ([0068] of Kim 2, A resolution of the first preview image captured by the first image sensor 151 may be different from that of the second preview image captured by the second image sensor 152. For example, the resolution of the preview image from the second image sensor 152 may be higher than that from the first image sensor 151.  Also as shown in Figs. 6A-6C and [0077] of Kim 2, where the face image 605 is cropped to only facial area before displaying as the smaller preview photo in 615)
 
 	Referring to claims 14 and 19, Kawasaki in view of Kim 2 disclose the electronic device of claim 11, wherein the first specific state includes a state in which an angle defined by a first portion of the first display and a second portion of the first display is in a range of 90 degrees to 270 degrees.  (Figs. 3, 4A-4C and [0104] of Kawasaki, based on the phone being unfolded, and user active an image taken in structure to take photo, display the first preview image in screen 13 as well as displaying a second preview image generated through the second display/sub-display 21 and the phone is shown to be 180 degrees from first display to the second display as it is unfolded)

 	Referring to claims 15 and 20, Kawasaki in view of Kim 2 disclose the electronic device of claim 11, wherein the second specific state includes a state in which an angle defined by a first portion of the first display and a second portion of the first display is in a range of 0 degrees to 10 degrees.  ([0068] of Kim 2, A resolution of the first preview image captured by the first image sensor 151 may be different from that of the second preview image captured by the second image sensor 152. For example, the resolution of the preview image from the second image sensor 152 may be higher than that from the first image sensor 151, where the device is completely folded between first display and second display, hence it is a 0 degrees)

Referring to claim 16, Kawasaki discloses a method for displaying information by an electronic device, the electronic device comprising: 
a first display, at least a portion of which is foldable; (as shown in Fig. 1A and [0067]-[0068] of Kawasaki, first housing 12 connected to the hinge 23 and comprising a first surface, e.g., open face part of housing 12 facing a first direction)
a second display; (as shown in Fig. 1C and [0067]-[0068] of Kawasaki, second surface of 12 which is opposite of the first surface in Fig. 1A of housing 12, as they are back to back) and 
a camera, (Fig. 4B, camera 22) and a processor, ([0074] of Kawasaki) the method comprising: 
identify a folding state of the first display; (as shown in Fig. 1A and [0067]-[0068] of Kawasaki, first housing 12 connected to the hinge 23 and comprising a first surface, e.g., open face part of housing 12 facing a first direction)
identify whether an image corresponding to image information acquired by the camera includes “an image”; (Figs. 3, 4A-4C and [0104] of Kawasaki, based on the phone being unfolded, and user active an image taken in structure to take photo, display the first preview image in screen 13)
based on the identified folding state being a first specific state, ([0101] of Kawasaki, when the phone is unfolded, which is a folding state, use the camera to output image data, e.g., take a picture) displaying a first preview image generated from the image information on the first display, (Figs. 3, 4A-4C and [0104] of Kawasaki, based on the phone being unfolded, and user active an image taken in structure to take photo, display the first preview image in screen 13) and display, based on identifying that the image includes “the image”, a second preview image generated from the image information on the second display; (Figs. 3, 4A-4C and [0104] of Kawasaki, based on the phone being unfolded, and user active an image taken in structure to take photo, display the first preview image in screen 13 as well as displaying a second preview image generated through the second display/sub-display 21).
Kawasaki does not specifically disclose “63based on the identified folding state being a second specific state different from the first specific state, displaying, on the second display, a third preview image generated based on the image information” and “an image” being a certain image characteristic
However,  Kim 2 discloses based on the identified folding state being a second specific state different from the first specific state, displaying, on the second display, a third preview image generated based on the image information (as shown in Figs. 13A-13B and [0222]-[0225] of Kim 2, once the phone is folded instead of being unfolded as the second specific state, a third preview image is generated in part of the second display 151C) Further, Kim 2 discloses “an image” being a certain image characteristic such as a facial area (as shown in Figs. 6A-6C and [0077] of Kim 2, where the face image 605 is cropped to only facial area before displaying as the smaller preview photo in 615).
Kawasaki and Kim 2 are analogous art because both references concern displaying phone data on foldable displays.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kawasaki’s foldable display with a sub-display to display previews of an photo with foldable display with different solution for different preview images as taught by Kim 2.  The motivation for doing so would have been to drastic decrease in calculation and power consumption for images that is necessarily smaller than the full size images ([0068] of Kim 2).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The reason for allowance for claim 6, if it is rewritten in independent form which will include all the limitations of the claim 5 in which claim 6 depends and also claim 1 in which claim 5 depends from:
Displaying an image captured most recently by the first camera on the second display when detecting the person being captures if approaching the electronic device after the photographing is performed.
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The reason for allowance for claims 8-10, if it is rewritten in independent form which will include all the limitations of the claim 7 in which claim 6 depends and also claim 1 in which claim 7 depends from:
detect whether a second image corresponding to the second information includes a facial area; and based on the facial area being detected, display a fourth preview image on the activated second display.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakamura (US 20040023685 A1):  In a foldable cellular phone, an image taken and provided by a camera portion is displayed on a first or second display portion for previewing before storage in a third memory. The second display portion displays the image in the opposite directions corresponding to a folded state and an open state, respectively. In either the folded state or the open state, a second display driver portion rotates the image by 180 degrees to display the image on the second display portion for previewing. Although the direction of the image displayed on the second display portion is inverted depending on the state selected between the folded state and the open state, the second display portion displays the image in a constant direction with respect to a user in both the folded state and the open state of the cellular phone during the previewing operation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIMEI JIANG/Examiner, Art Unit 2145